EDWARD N. SCRUGGS, Retired Circuit Judge.
In this unemployment compensation case Mr. Floyd, the claimant, contends that the trial court erred in finding that he voluntarily left his employment and was, therefore, not entitled to receive compensation benefits while unemployed. However, the record on appeal does not contain a transcript of any of the evidence which was presented at his non jury circuit court trial.
The following excerpt from the unemployment compensation case of Argo v. Carter, Ala.Civ.App., 376 So.2d 746 (1979) is dispositive of this matter:
[I]t is well settled in this state that where it appears that the trial court heard evidence that is not before this court, such evidence will be conclusively presumed to support the findings and judgment of the trial court and will not be disturbed on appeal. English v. English, Ala.Civ.App., 352 So.2d 454 (1977). As pointed out above, the testimony heard by the trial court is not before this court. Consequently we are of the opinion that we have no alternative but to affirm the trial court’s judgment.
Likewise, we must affirm the judgment of the circuit court.
The foregoing opinion was prepared by retired circuit judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.